*480ORDER
The Court on August 23, 2000, having ordered that ROBERT E. RIVA of SHORT HILLS, who was admitted to the bar of this State in 1979, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), effective September 25, 2000, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has arranged a payment plan satisfactory to the Disciplinary Review Board and is current with his payments under the plan;
And good cause appearing;
It is ORDERED that the Order of August 23, 2000, is hereby vacated.